Title: Patrick Gibson to Thomas Jefferson, 28 May 1817
From: Gibson, Patrick
To: Jefferson, Thomas


          
             Sir
            Richmond
28th May 1817
          
          I have received your favors of the 24 & 25th Inst with a note for renewal in the Virga bank—I am sorry to say it has not been in my  power to sell a barrel of your flour nor can I meet with any one to make me an offer for it—a few hundred barrels were sold yesterday at $11—but I know of no one willing to give even that price I have remitted to Mr Vaughan of Philada a check for $400. and to LeRoy Bayard & Co the further sum of $255.6 by a check on Philada not being able to obtain one on New York
          With great respect
          
            Your ob Servt
            Patrick Gibson
          
        